Citation Nr: 1105282	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a colon disorder, to 
include irritable colon and diverticular disease.

2.  Entitlement to an initial rating in excess of 10 percent 
since for service-connected asbestosis prior to August 26, 2003.

3.  Entitlement to an initial disability rating in excess of 60 
percent for service-connected asbestosis since August 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In January 2007 the Board remanded the case for further 
development.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

Although the Veteran's claim for service connection has 
previously been identified and developed as entitlement to 
service connection for irritable colon, based on his description 
of his symptoms and the medical evidence of record, as will be 
discussed further, the Board finds that his claim also reasonably 
encompasses his diagnosed diverticular disease.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals 
for Veterans Claims found that a claim for benefits for one 
psychiatric disability also encompassed benefits based on other 
psychiatric diagnoses and should be considered by the Board to be 
within the scope of the filed claim).  Therefore, the issue on 
the title page has been modified to reflect the current 
disability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Objective evidence of diagnosed irritable colon disorder is 
not shown; any currently diagnosed diverticular disease is not 
etiologically linked to the Veteran's service or any incident 
therein.

3.  Prior to August 26, 2003, pulmonary function testing (PFT) 
reflects FVC values of no less than 83 percent of predicted 
value; clinical findings do not reflect evidence of cor pulmonale 
or any cardio respiratory limitations with exercise.

4.  Since August 26, 2003, pulmonary function testing (PFT) 
reflects FVC values of no less than 60 percent of predicted 
value; clinical findings do not reflect evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary hypertension, 
respiratory failure, or the need for oxygen therapy.


CONCLUSIONS OF LAW

1.  A colon disorder, to include irritable colon and diverticular 
disease was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).

2.  The criteria for an initial disability rating in excess of 10 
percent for asbestosis prior to August 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2010).

3.  Since August 26, 2003, the criteria for an initial disability 
rating in excess of 60 percent for asbestosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.96, 4.97, Diagnostic Code 6833 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claims of entitlement to service 
connection for a colon disorder, and for initial increased 
disability ratings for asbestosis, both prior to and since August 
26, 2003, the Board observes that the RO issued VCAA notice to 
the Veteran in June 2002, November 2002, October 2003 and October 
2007 letters which informed him of the evidence generally needed 
to support claims of entitlement to service connection and 
increased disability ratings; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The October 2007 letter also informed him of the 
evidence needed for the assignment of evaluations and effective 
dates for initial awards of service connection.  Dingess.  The 
June 2002 letter was issued prior to initial adjudication of the 
Veteran's claims in September 2002.  In view of this, the Board 
finds that VA's duty to notify has been fully satisfied with 
respect to these claims.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records 
and evaluations, and the Veteran's written contentions regarding 
the circumstances of his disabilities, and these records were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  

With respect to the VA compensation examinations and opinions 
provided the Veteran in February 2002, November 2003, September 
2005, May 2007, June 2009 and August 2009, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds that 
the VA general medical and respiratory examination reports are 
all adequate, as they were predicated on a review of the claims 
files and all pertinent evidence of record as well as on physical 
examinations, and attempt, as much as possible, to provide 
medical information needed to address the rating criteria 
relevant to this case.  In this respect, the Board notes that VA 
attempted, on several occasions to get valid PFT values, but was 
unable to do so because of the Veteran's chronic cough.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
There remains no issue as to the substantial completeness of the 
Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on 
VA, including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 
3d (Fed. Cir. 2007).  

Analysis

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the Veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although a Veteran is competent in certain situations to provide 
a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  The former is 
a legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Initially, the Board finds that this issue does not involve a 
simple diagnosis.  See Jandreau; see also Woehlaert, supra.  In 
this respect, while the Veteran believes he currently has a colon 
disability as a result of his service, he is not competent to 
provide evidence that requires medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no indication in the record that 
the Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and etiology.  
Thus, his lay assertions with regard to whether his currently 
diagnosed diverticular disease or any disability of the colon is 
etiologically related to his service or any incident therein are 
not competent or sufficient.  

The Board observes that the service treatment records show no 
relevant complaints, findings, treatment or diagnoses for any 
diagnosed irritable colon disorder or diverticular disease.  
Moreover, the Veteran's separation examination, performed in June 
1954, indicates that clinical evaluation of the GU system was 
normal, although he did have a healing pilonidal sinus that was 
not considered disabling at the time.  There is no evidence that 
the Veteran sought treatment for a colon disability prior to his 
initiation of this claim in October 2001.  

With respect to the Veteran's claim for "irritable colon" VA 
has requested that he submit evidence of this disability.  
However, he has not submitted any medical evidence of a currently 
diagnosed irritable colon condition; nor has he or VA been able 
to obtain copies of any treatment records showing such.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Thus, the medical evidence does not 
establish that the appellant currently has a diagnosed irritable 
colon disorder.  Accordingly, the Board determines that the 
preponderance of the evidence is against service connection for 
an irritable colon disorder.  38 U.S.C.A. § 5107(b).  The appeal 
is denied.  

With regard to the Veteran's diagnosed diverticular disease, as 
noted above, his service treatment records show no relevant 
complaints, findings, treatment or diagnoses for such, and his 
June 1954 separation examination shows that clinical evaluation 
of the GU system was normal.  Nor does the evidence of record 
indicate that he sought treatment for diverticular disease prior 
to his initiation of this claim in October 2001.  He was 
initially diagnosed with mild diverticulosis in a November 2001 
VA treatment record.  At that time, he denied any trouble with 
his distal colon, and also denied any rectal bleeding, 
unexplained weight loss, or decrease in the caliber of his 
stools.  Subsequent treatment records show ongoing treatment for 
assessed diverticular disease.

While the evidence reveals that he currently suffers from 
diagnosed diverticular disease, the Board finds that the 
preponderance of the competent evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Initially, although the Veteran 
is competent to give evidence about what he experienced; i.e., 
that he underwent a pilonidal cystectomy in service, a subsequent 
fissurectomy in 1955 and that he has had problems with an 
irritable colon since that time, the Board notes that he has 
given conflicting statements regarding the onset of his irritable 
colon, reporting no problems in the distal colon during his 
November 2001 VA sigmoidoscopy.  Moreover, there is no medical 
opinion of record etiologically linking his current diverticular 
disease to his service or any incident therein.  As noted above, 
the medical evidence of record indicates that the Veteran was not 
treated for any complaints associated with diverticular disease 
in service and the objective evidence indicates that he was 
initially diagnosed with diverticular disease in November 2001, 
47 years after his discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's disability and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Further, VA requested the Veteran submit evidence 
etiologically linking his current irritable colon condition to 
his service or any incident therein.  However, he has not 
submitted any medical evidence etiologically linking his current 
diverticular disease, which he describes as "irritable colon" 
to service or any incident therein.  Finally, although the 
Veteran believes March 2004 and April 2004 opinions from his 
private treating physicians provide an etiological link between 
his currently diagnosed colon disability and his service, the 
Board does not find that the opinions do so.  Both physicians 
etiologically link the Veteran's diagnosed hemorrhoids and 
incontinence of stool and gas to the fissurectomy conducted in 
1955 after the Veteran's discharge from service.  The private 
physicians offer no opinion regarding the Veteran's diagnosed 
diverticular disease or any other colon disability.  Moreover, 
service connection has been granted for the Veteran's hemorrhoid 
disability and denied in previous rating decisions for his 
pilonidal cyst and his anal fissure with anal papillae.  As noted 
above, the Veteran has provided conflicting histories regarding 
the onset of his colon disability, making his recollection of 
further limited probative value.  Therefore, the Board determines 
that the preponderance of the evidence is against service 
connection for a colon disability, to include irritable colon and 
diverticular disease.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

As noted above, in rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Respiratory disorders are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 through 6817 and 6822 through 6847.  
Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic 
codes will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which reflects 
the predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's service-connected asbestosis is currently rated as 
10 percent disabling prior to August 26, 2003, and 60 percent 
disabling since, under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6833.  Under this Code, a 10 percent rating is 
assigned for Forced Vital Capacity (FVC) of 75-80 percent 
predicted, or Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) of 66-80 percent 
predicted; a 30 percent disability evaluation is assigned for FVC 
of 65-74 percent predicted, or; DLCO (SB) of 56-65 percent 
predicted.  A 60 percent disability evaluation is warranted for 
FVC of 50-64 percent predicted; or, DLCO (SB) of 40-55 percent 
predicted, or, maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardio respiratory limitation; a 100 
percent evaluation is assigned for FVC less than 50 percent 
predicted, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardio respiratory limitation, or; cor pulmonae 
or pulmonary hypertension, or; requires outpatient oxygen 
therapy.  

VA amended the rating schedule concerning respiratory conditions, 
effective October 6, 2006.  See 71 Fed. Reg. 52,457-52,460 (Sept. 
6, 2006).  VA added provisions that clarify the use of PFT's in 
evaluating respiratory conditions.  38 C.F.R. § 4.96 (d) 
enumerates special provisions for the application of evaluation 
criteria for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 
6840-6845. (1) Pulmonary function tests (PFT's) are generally 
required to evaluate these conditions. (2) If the DLCO (SB) test 
is not of record, evaluate based on alternative criteria as long 
as the examiner states why the test would not be useful or valid 
in a particular case. (3) When PFT's are not consistent with 
clinical findings, evaluate based on the PFT's unless the 
examiner states why they were not a valid indication of 
respiratory functional impairment in a particular case. (4) Post-
bronchodilator studies are required when PFT's are done for 
disability evaluation purposes, except when the results of pre-
bronchodilator pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator studies should not 
be done and states why. (5) When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation criteria 
in the rating schedule unless post-bronchodilator results were 
poorer than the pre-bronchodilator results.  In that case, use 
the pre-bronchodilator values for rating purposes. (6) When there 
is a disparity between the results of different PFT's so that the 
level of evaluation would differ depending on which test result 
is used, use the test result that the examiner states most 
accurately reflects the level of disability.  38 C.F.R. 
§ 4.96(d).  

Prior to August 26, 2003

After reviewing all of the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement to 
a disability rating in excess of 10 percent for the Veteran's 
asbestosis at any point during this period.  In this regard, the 
Board notes there is no evidence of record to indicate that 
either the Veteran's FVC was ever less than 75 percent of 
predicted at any time during the appellate term.  In fact, at the 
time of the February 2002 VA examination, FVC was 83 percent of 
predicted.  Unfortunately DLCO values were not tested at the 
time.  The available values for this period would not warrant a 
30 percent evaluation under Diagnostic Code 6833.  Additionally, 
the February 2002 VA examiner found that the Veteran's lungs were 
clear to percussion and auscultation and the PFT study indicated 
that he had a good effort and did not meet criteria for post 
testing.  Private chest CT scans conducted in May and October 
2001, while noting pleural thickening and calcifications, 
revealed little interim changes since an unavailable CT 
examination in November 2000.  Moreover, a December 2001 private 
pulmonary consultation report also indicates that the Veteran was 
free of respiratory symptoms for the most part, with a 3-month 
history of a cough that was gradually resolving.  There is no 
evidence of any other PFT studies during this period or of any 
symptoms that might indicate a higher evaluation.  Accordingly, 
as the preponderance of the evidence of record is against the 
claim for an initial disability rating in excess of 10 percent 
for asbestosis prior to August 26, 2003, the appeal must be 
denied.  38 U.S.C.A. § 5107(b).

Since August 26, 2003

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to an 
initial disability rating in excess of 60 percent for the 
Veteran's asbestosis since August 26, 2003.  In this regard, the 
Board notes that PFT's at the time of a the private consultation 
on August 26, 2003, show FVC was 60 percent of predicted pre-
bronchodilator, while the DLCO values did not meet American 
Thoracic Society (ATS) criteria because the Veteran was unable to 
breathe in deeply and hold his breath for 6 seconds.  The private 
evaluation's assessment was moderately severe obstructive 
ventilatory impairment associated with severe air trapping and a 
significant response to bronchodilator therapy as consistent with 
moderately severe chronic obstructive pulmonary disease with 
bronchospastic component.  Unfortunately, spirometry results were 
again unacceptable according to the ATS criteria during September 
2005 VA PFT testing due to the Veteran's cough on every effort.  
It was noted at the time that his pulse oximetry was 98 percent 
at rest on room air.  May 2007 VA PFT results indicate FVC was 52 
percent and DLCO values were not obtained.  However, the June 
2009 VA examiner noted that these values were unacceptable.  June 
2009 VA PFT testing was again deemed unacceptable by ATS criteria 
due to excessive variability, due to significant coughing 
throughout testing.  As noted above, since the Veteran's FVC 
post-bronchodilator value was poorer than the pre-bronchodilator 
FVC value on several of these studies, the Board will utilize the 
former for rating purposes.  See 38 C.F.R. § 4.96(d)(5) and 
(6)(2010).  

Additionally, the June 2009 VA examiner noted that the Veteran 
was currently on no medication for his respiratory symptoms.  At 
the time of the examination, the Veteran was able to walk from 
the waiting room to the examining room, a distance of 125 feet 
without any untoward shortness of breath.  He was observed to 
have a dry, hacking, spasmodic-type cough.  On examination, the 
Veteran's lungs had a few basilar scattered rales that cleared 
with several deep inspirations.  He was not using accessory 
muscles of respiration and he denied ever having wheezes or 
tightness in his chest.  There was no evidence of neck distention 
or carotid bruits and there was no hepatomegaly or peripheral 
edema.  The Veteran reported that he was able to walk upwards of 
2 miles and continue his ongoing daily care of his horses.  His 
symptoms did not affect his activities of daily living.  He did 
not use oxygen and there had been no incapacitation.  Examination 
of the heart revealed normal S1/S2 without murmur, gallop or rub.  
The diagnoses were bilateral pulmonary pleural calcified plaquing 
and chronic bronchospasm and mild interstitial lung disease, all 
attributed to his in-service exposure to asbestos.  In an August 
2009 addendum, the June 2009 VA examiner clarified that the 
Veteran does not currently have asthma and that his chronic 
bronchospasm manifested by cough and mild interstitial lung 
disease accounted for virtually all of his pulmonary symptoms.  

The findings of the June 2009 VA examination report and the 
applicable PFT results clearly fall within the criteria for a 60 
percent disability rating under Diagnostic Code 6833.  Such 
values would not warrant a 100 percent evaluation under 
Diagnostic Code 6833, as there is no evidence of cardio 
respiratory limitations, cor pulmonae or pulmonary hypertension, 
or that the Veteran requires outpatient oxygen therapy.  

The Board has considered the Veteran's written statements 
regarding his symptoms.  The Board has no reason to doubt that 
the Veteran experiences constant coughing.  However, in his 
written contentions received in March 2008, he indicated that he 
could still walk at least 2 miles at a steady pace without 
wheezing or shortness of breath.  The Board acknowledges the 
Veteran is competent to give evidence about what he experiences.  
Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  However, while the Veteran feels that his 
condition has deteriorated, the objective evidence fails to show 
symptoms and values commiserate with an evaluation in excess of 
60 percent.  Accordingly, as the preponderance of the evidence of 
record is against the claim for an initial disability rating in 
excess of 60 percent for asbestosis, since August 26, 2003, the 
appeal must be denied.  38 U.S.C.A. § 5107(b)

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected asbestosis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability at any time during the 
course of his appeal.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation for 
the Veteran's service-connected asbestosis with pleural plaques 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).




ORDER

Service connection for a colon disorder, to include irritable 
colon and diverticular disease, is denied.

An initial disability rating in excess of 10 percent for 
asbestosis, prior to August 26, 2003, is denied.

An initial disability rating in excess of 60 percent for 
asbestosis since August 26, 2003, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


